Citation Nr: 1629342	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for expenses in the amount of $671.00 from Beloit County PA incurred for non-VA treatment at Mitchell County Hospital from December 3, 2010, to December 6, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD


 M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1969, and from July 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center and Regional Office (RO) in Wichita, Kansas.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's claims file.  

This matter was previously before the Board in June 2014, at which time it issued a remand to determine if VA had paid for any care after the Veteran's initial emergency treatment on December 3, 2010.  In December 2014, after making the necessary inquiries, the RO issued a supplemental statement of the case confirming that VA had not made such a payment.  As such, the matter is appropriately returned to the Board at this time.  


FINDINGS OF FACT

1. The Veteran received emergency medical care on December 3, 2010, at the Mitchell County Hospital for a non-service connected illness; VA has conceded eligibility to reimbursement for that treatment pursuant to 38 U.S.C.A. § 1725.

2. From December 4, 2010, to December 6, 2010, the Veteran received non-emergent, in-patient care at the Mitchell County Hospital for a non-service connected illness; treatment was not for a medical condition of such nature that a prudent layperson would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health.


CONCLUSIONS OF LAW

1. The criteria for payment or reimbursement of $220 of medical expenses incurred at the Mitchell County Hospital on December 3, 2010, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2015).  

2. The criteria for payment or reimbursement of $451 of medical expenses incurred at the Mitchell County Hospital from December 4, 2010, to December 6, 2010, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has specific duties to notify and assist claimants in the development of claims.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).   However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2015).  In this case, VA provided a notice letter in October 2011, accompanying the October 2011 Statement of the Case (SOC).

II. Analysis

The Veteran is seeking entitlement to reimbursement or payment of unauthorized medical expenses incurred at the Mitchell County Hospital from December 3, 2010, to December 6, 2010, and billed separately from the hospital by Beloit Medical Center PA.  Specifically, he is seeking reimbursement for $671.00 for physician's services.  

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In this case, the Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran's treatment was authorized in advance.

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities.  To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program. Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable. 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015); see also Zimick v. West, 11 Vet. App. 45, 49 (1998). 

The Board notes that the Veteran was in receipt of service-connected disability benefits for posttraumatic stress disorder (PTSD) and for a pilonidal cyst.  The Veteran received treatment for pneumonia and there is no indication in the evidence of record that that condition was either related to or aggravated by his service-connected disabilities.  Neither has the Veteran indicated such.  Thus, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is not warranted and the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725.

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556 (hereinafter, the Act). The provisions of the Act became effective as of May 29, 2000. To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725 (West 2014);  38 C.F.R. § 17.1002 (a)-(h) (2015).

An emergency is defined as "a sudden, generally unexpected occurrence or set of circumstances demanding immediate action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The record shows that on December 3, 2010, the Veteran presented at the Mitchell County Hospital with cough and a high fever.  He was diagnosed with pneumonia and, after being stabilized, was admitted to the facility for in-patient care where he remained until December 6, 2010, when he was discharged.  

A January 2011 administrative decision by the Agency of Original Jurisdiction (AOJ) determined that the Veteran was provided with emergency treatment, and that after his initial treatment, was stable enough to be transferred to a VA facility for additional in-patient care.  As such, payment was only authorized for the Veteran's care in the emergency room on December 3, 2010, and not for any other subsequent charges relating to in-patient treatment from December 4, 2010, to December 6, 2010.  

In support of his claim, the Veteran submitted two separate billing statements showing final balances of $0.00.  The first was for treatment in the emergency room at Mitchell County Hospital on December 3, 2010, in the amount of $1775.00.  VA has conceded that the emergency treatment provided to the Veteran on December 3, 2010, met the criteria for reimbursement under 38 U.S.C.A. § 1725, and that it did approve payment for that amount.  

The second statement was for in-patient treatment at Mitchell County Hospital from December 4, 2010, to December 6, 2010, in the amount of $5335.56.  The statement indicates that VA had informed the private hospital that a VA medical facility was readily available to take the Veteran for that in-patient care, and that that cost was subsequently written off by the private facility.  Following the Board's June 2014 remand, the AOJ conducted necessary inquiries and confirmed that VA had not, in fact, made any payment for in-patient services rendered. 

Upon review, and based on the totality of the evidence, the Board finds that the Veteran's in-patient care from December 4, to December 6, 2010 does not meet the criteria set out in 38 U.S.C.A. § 1725 for payment or reimbursement.  Specifically, the Board finds that that treatment was for a non-emergent condition.  The claim has been reviewed by a VA physician and it has been determined that after the Veteran's initial emergency care, he was stabilized to the point that he could have been transferred to a VA facility for non-emergency care.  There is no evidence in the medical records from that hospital stay that he was unstable enough to not be transferred to a VA facility.  Further, the Veteran has not provided any medical evidence proving that he was treated on an emergency basis for that period of time.  Rather, his medical record indicates that he was admitted for administration of IV fluids and was discharged to his own care on December 6, 2010.  While the Board certainly recognizes that the Veteran felt that treatment for the associated symptoms of his pneumonia was just as important as an emergency and there was clearly something medically wrong, that alone does not make treatment emergent; and it cannot be said that a reasonable person would view their life in danger once stabilized.  

Therefore, because the facts do not meet the medical emergency requirement for emergency treatment from December 4, 2010, to December 6, 2010,  under 38 U.S.C.A. § 1725, reimbursement is prohibited for any treatment rendered during that period.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses. 38 C.F.R. § 17.1002.

The Board now must determine if any of the billed physician's services, which are at the heart of this appeal, qualify for reimbursement.  The Veteran is seeking reimbursement in the amount of $671.00.  As determined above, VA has conceded entitlement to reimbursement for emergency service conducted on December 3, 2010, but any services thereafter are not entitled to reimbursement.

The claim form submitted by the Veteran and prepared by the Hospital for the physician's services in question are divided by day.  On December 3, the Veteran incurred services totalling $220.00.  On December 4 and 5, the Veteran incurred two physician's service charges for $121.00 each.  Finally, on December 6, the Veteran was charged $209.00 for physician's services.  

Because the medical reimbursement form clearly assigns dates to the services rendered, and the Board has found that any treatment given between December 4 and 6 do not qualify for reimbursement, the Board finds that the charges in the amount of $451.00 are not eligible for reimbursement in this claim as they do not qualify as emergent treatment.

As for the December 3, 2010, charge of $220.00, the Board recognizes that the Veteran was provided with some non-emergent care on that date, which is documented in the invoice for $5335.56.  It is unclear from the evidence of record whether or not the physician's charges in question apply to his emergency treatment, or non-emergency treatment.  However, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least equipoise that the treatment was for emergent care.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  As such, the Board finds that the Vetera n is entitled to reimbursement in the amount of $220.00.  


ORDER

Reimbursement in the amount of $220.00 for medical expenses incurred at the Mitchell County Hospital on December 3, 2010, is granted.

Reimbursement in the amount of $451.00 for medical expenses incurred at the Mitchell County Hospital from December 4, 2010, to December 6, 2010, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


